Citation Nr: 1529432	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.

(The issues of entitlement to service connection for degenerative disc disease of the cervical spine, for a bilateral hearing loss disability, and for tinnitus will be the subject of a separate decision of the Board; the issues have been docketed separately and are independent of this decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2002, plus had 2 years, 9 months, and 16 days of prior unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the VAMC in Atlanta, Georgia, that denied the Veteran's claim for an annual clothing allowance for the year 2013 due to usage of a back brace for service-connected degenerative disc disease of the lumbar spine.  The Veteran timely appealed.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

The Veteran has affirmatively asserted that the back brace used as a prosthetic for his service-connected degenerative disc disease of the lumbar spine causes wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to an annual clothing allowance for the year 2013 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

In this case, the Veteran filed a claim seeking entitlement to an annual clothing allowance for the year 2013.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated. The Court has also recognized that enactment of the VCAA does not affect matters before it on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for entitlement to an annual clothing allowance.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.

II. Analysis

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
§ 3.810(a)(1)(ii)(A).  

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a Veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the Veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).

The Veteran contends that he is entitled to an annual clothing allowance for his back brace.  He explained that his back brace is comprised of rigid panels (hard shell), which definitely result in wear and tear to his clothing.  Notably, the back brace was issued to the Veteran in 2005, and has not been replaced.

Here, the VAMC denied the Veteran's claim for entitlement to an annual clothing allowance for the year 2013 because the evidence did not show that the Veteran wore or used a prosthetic device or a rigid orthopedic appliance to wear out clothing, due to a service-connected disability.  In so doing, the VAMC relied on a finding that there has been no repair or replacement of the Veteran's back brace since issuance in 2005.

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace be repaired or replaced; it simply indicates that the brace must tend to wear and tear clothing.  38 C.F.R. § 3.810(a).  As the Veteran wears the back brace, along with his clothing, he is competent to testify whether the brace results in wear and tear to his clothes; and this affirmative testimony constitutes persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

On the other hand, assuming the Veteran's back brace could be in need of repair or replacement, the VAMC finding constitutes persuasive evidence against the claim.  However, the finding does not pertain to the Veteran's specific back brace or his particular clothing; and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's back brace actually results in wear and tear to his clothing.  In this regard, the Veteran reported that his back brace was in good serviceable condition; and that there was no logical reason to ask for a replacement.  Thus, weighing the non-specific medical finding against the Veteran's specific, competent lay assertions, the evidence is at least in equipoise concerning whether the back brace does cause wear and tear to the Veteran's clothing.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of an annual clothing allowance for the Veteran's back brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).  


ORDER

For the year 2013, an annual clothing allowance is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


